DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Argument and amendment received on 04/25/2022 has been considered. It is noted that claims 1, 10, and 18-20 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0337905) in view of Restivo et al (US 2020/0327771).
Regarding claims 1, 10, and 18-20: Brown discloses a system for operating a sports gaming event using a graphical interface of a mobile device application (see paragraphs [0003] and [0011], showing a mobile live streaming device), the system comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: initiate a live video stream from a host user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); send an invite to view the live video stream to a user: receive a response to the invite from the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); generate a betting scenario from the live video stream (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); send the betting scenario to the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); receive a response to the betting scenario from the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response).
In an analogous invention, Restivo et al teaches update the betting scenario based on the response from the user (see paragraph [0046], showing the outcome of a game is updated based on user bets received, which the examiner construes to teach updating betting scenario based on user response and input).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Brown’s gaming event as taught by Restivo’s updating outcome based on bet for the purpose of increasing the user’s chances and outcomes based on user input. This yields the expected result of increasing the user’s enjoyment and satisfaction in the game event. 

Regarding claims 2 and 15: Brown discloses wherein the instructions further cause the processor to: invite an additional user to view the live video stream: receive an additional live video stream from the additional user, display the additional live video stream on the interface of the mobile device application (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response, where this is to a plurality of users); send the betting scenario to the additional user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); receive an additional response to the betting scenario from the additional user, and update the live video stream based on the additional response to the betting scenario (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response). 

Regarding claims 3 and 16: Brown discloses wherein the instructions further cause the processor to display a graphic on the additional live video stream, wherein the graphic is based on the additional response to the betting scenario (see paragraph [0013]). 

Regarding claims 4 and 17: Brown discloses wherein the instructions further cause the processor to display a ticker on the additional live video scream, wherein the ticker displays the additional response to the betting scenario (see paragraph [0007]). 

Regarding claims 5 and 12: Brown discloses wherein the betting scenario is generated by the host user (see paragraphs [0003] and [0011], showing a mobile live streaming device by owners of the game).

Regarding claims 6, 13, and 14: Brown discloses wherein the instructions further cause the processor to: retrieve a previous response to a previous betting scenario by the user (see paragraphs [0008] and [0009]); generate a new betting scenario based on the previous response (see paragraphs [0008] and [0009]); and send the new betting scenario to the user (see paragraphs [0008] and [0009]). 

Regarding claim 7: Brown discloses wherein the instructions further cause the processor to display a leaderboard (see paragraphs [0009]-[0011]). 

Regarding claim 8: Brown discloses wherein the instructions further cause the processor to display a list of previous responses to previous betting scenarios by the user (see paragraphs [0009]-[0011]).

Regarding claim 9: Brown discloses wherein the instructions further cause the processor to: initiate a gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); invite the user to participate in the gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); generate a plurality of betting scenarios for the gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); send the plurality of betting scenarios to the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); and receive responses to the plurality of betting scenarios from the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response).




Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection is based on a new combination of refences that has not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bets can be made based on a betting scenario generated from the live video stream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715